Citation Nr: 9919983	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to April 1972. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in January 1998.  A statement of the case was mailed 
to the veteran in February 1998.  The veteran's substantive 
appeal was received in April 1998.  

The veteran's representative in May 1999 raised the issue of 
entitlement to service connection for a personality disorder 
on a secondary basis.  This is referred to the RO for 
appropriate action.


REMAND

The veteran was granted service connection for PTSD in 
October 1997, evaluated at 30 percent disabling effective 
March 28, 1997.  Dissatisfied with this rating, the veteran 
appealed this decision, stating that his disability has 
worsened.  In his Form 9, the veteran expressed his belief 
that he is entitled to a 70 percent evaluation for his 
service-connected PTSD.

The veteran was afforded a VA examination for PTSD in 
September 1997.  The examiner diagnosed the veteran with PTSD 
and personality disorder.  The examiner noted that the 
veteran's GAF score was 60.

The veteran was afforded a personal hearing in June 1998 when 
he testified that he was currently taking medication for his 
PTSD and that he received weekly counseling from the VA 
Medical Center.

The veteran was subsequently afforded another VA PTSD 
examination in October 1998 when the examiner diagnosed the 
veteran with PTSD and impulse control disorder.  The examiner 
noted that the severity for symptoms seems somewhat greater 
than the current rating of 30 percent.  According to the 
examiner, the veteran appeared to have occupational and 
social impairment, with reduced reliability and productivity, 
secondary to symptoms.  The examiner concluded, however, that 
the veteran is clearly not severely or totally disabled.

In May 1999, the veteran's representative indicated that the 
medical evidence shows that the veteran has more than one 
psychiatric diagnosis.  However, the representative noted 
that the veteran's PTSD symptoms have not been separated from 
the symptoms associated with this other psychiatric 
diagnoses.  The representative noted that if the veteran's 
symptoms cannot be disassociated, they must be considered as 
part and parcel of the veteran's PTSD.

In sum, the Board finds that the medical evidence is 
insufficient to evaluate the veteran's service-connected 
PTSD, because the medical examiner did not specify the level 
of the veteran's PTSD based on the criteria in the 
regulations set forth in 38 C.F.R. § 4.130, Schedule for 
Rating Mental Disorders, Diagnostic Code 9411.  As noted, 
although the VA examiner stated that the veteran's symptoms 
warrant a higher rating than is currently represented by a 30 
percent evaluation.  In addition, in light of the 
representative's assertions and the medical record, a medical 
opinion is needed regarding what psychiatric symptoms are due 
to PTSD, and what psychiatric symptoms are due to the 
psychiatric impairment. 

In light of the foregoing, the Board finds that the veteran 
should be afforded another PTSD examination to determine the 
appropriate evaluation for the veteran's PTSD.  The examiner 
should be provided with a copy of the regulations prior to 
the examination.  The examiner should provide his/her 
findings in relationship to the specific criteria listed in 
38 C.F.R. § 4.130, Schedule for Rating Mental Disorders, 
Diagnostic Code 9411-9440.  The veteran's claims folder must 
be made available to, and reviewed by, the examiner prior to 
the examination. 

In addition, the Board notes that the Court recently rendered 
a decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for the veteran's service-connected PTSD 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's 
claim the RO should consider staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records of the veteran, which 
are not already associated with the 
claims file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's PTSD disability.  The claims 
file, and the criteria of Diagnostic Code 
9411 should be provided to the examiner 
and he/she should list the findings due 
to PTSD in relationship to that 
Diagnostic Code.

3.  The RO should readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following a 
grant of service connection for PTSD 
taking into consideration all the 
evidence of record.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










